Rosenberry, C. J.
These cases were submitted on the 25th day of June, 1934. A motion for rehearing in Hanauer v. Republic Building Co., ante, p. 49, 255 N. W. 136, 256 N. W. 784, was then pending. We have considered these cases and the motion for rehearing in the Hanauer Case together. After full reconsideration, we adhere to the determination made in the Hanauer Case that sec. 269.58, Stats., is invalid because in conflict with the provisions of the constitution of the United States in the particulars set forth in the memorandum filed in the Hanauer Case, on motion for-rehearing, to which reference is hereby made. The section being unconstitutional, other questions raised need not be considered nor discussed. Our conclusion requires a reversal of the order appealed from.
By the Court. — The order appealed from in each case, is reversed, and cause remanded with directions to sustain the demurrer and for further proceedings according to law.